DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-18) in the reply filed on September 29, 2022 is acknowledged.  Claims 19-20 are withdrawn from consideration as directed toward a non-elected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-11, 16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 9,681,780 to Ciavarella et al. (Ciavarella).
Regarding claim 1, Ciavarella discloses a counter mountable fluid dispenser (10) comprising: a below deck reservoir (60) for storing a fluid, the fluid comprising at least one of a soap, an anti-bacterial cleanser, a disinfectant, and a lotion (col. 2, line 30); an above deck spout (14) including an outlet port (nozzle 16) in fluid communication with the reservoir for dispensing fluid stored in the reservoir and an external supply port (25) connected with the reservoir by a supply passage (27b) to supply fluid to the reservoir; a supply access valve (valve 50) connected with the supply passage and operable to block flow from the external supply port to the reservoir in a closed position (when the valve is in position to supply fluid to the nozzle, the supply passage is closed by the valve) and to permit flow from the external supply port to the reservoir in the open position (when the valve is opened to the supply passage); and a controller (70) in communication with the supply access valve for controller operation of the supply access valve from a closed position to an open position in response to receipt of an authorized supply signal at the controller (col. 3, lines 44-61; col. 5, lines 31-45; col. 6, lines 40-46; the controller operates the valve to allow refill of the reservoir when the interrogator 42 sends an authorization signal).
Regarding claim 2, Ciavarella discloses comprising an RFID receiver (interrogator 42) configured to receive the authorized supply signal from an RFID transponder (key 40, the key being an RFID; see col. 3, line 49) separate from the dispenser (the RFID transponder is on the refill container), and to communicate the authorized supply signal to the controller (col. 6, lines 40-46).
Regarding claim 6, Ciavarella discloses the dispenser further comprises a pump mechanism (piston head 63 and actuator 80 form a pump) connected with the reservoir and operable to pump fluid from the reservoir to the outlet port (col. 5, lines 7-12).
Regarding claim 7, Ciavarella discloses a switch mechanism (within electronic circuitry 72) operable to disable the pump mechanism when an external refill container is connected to the external supply port (the pump is switched to a mode in which it draws fluid into the receiver and is therefore disabled from dispensing fluid when the refill container is connected to the supply port).
Regarding claim 8, Ciavarella discloses a fluid dispensing system (combination of dispenser 10 and refill container 31) comprising: an external refill container (31) storing a refill fluid, the refill fluid comprising at least one of a soap, an anti-bacterial cleanser, a disinfectant, and a lotion (col. 2, line 31), the external refill container including a first connector (37) and a memory storage device storing identification data (key 40); and a fluid dispenser (10) comprising: a below deck reservoir (60) for storing a fluid; an above deck spout (14) including an outlet port (16) in fluid communication with the reservoir (via conduit 27a) for dispensing fluid stored in the reservoir and an external supply port (25) connected with the reservoir by a supply passage (27b) to supply fluid to the reservoir, the external supply port including a second connector (the complimentary connector of port 25; see col. 3, lines 9-12 and 38-40) connectable with the first connector (connection shown in Fig. 3) to supply the refill fluid to the reservoir; and a controller (70) in communication with the memory storage device at least when the second connector is connected with the first connector for transmitting the identification data to the controller (col. 3, lines 44-61).
Regarding claim 9, Ciavarella discloses the fluid dispenser further comprises a supply access valve (50) connected with the supply passage and operable to block flow from the external supply port to the reservoir in a closed position (when the valve is in position to supply fluid to the nozzle, the supply passage is closed by the valve) and to permit flow from the external supply port to the reservoir in the open position (when the valve is opened to the supply passage).
Regarding claim 10, Ciavarella discloses the controller is in communication with the supply access valve for controller operation of the supply access valve from a closed position to an open position in response to receipt of the identification data from the memory storage device of the external refill container (col. 3, lines 44-61; col. 5, lines 31-45; col. 6, lines 40-46; the controller operates the valve to allow refill of the reservoir when the interrogator 42 sends an authorization signal).
Regarding claim 11, Ciavarella discloses the external refill container comprises an RFID transponder (key 40 is a RFID; see col. 3, line 49) configured to transmit the identification data and the fluid dispenser comprises an RFID receiver (interrogator 42) configured to receive the identification data from the RFID transponder and to communicate the identification data to the controller (col. 3, lines 44-61).
Regarding claim 16, Ciavarella discloses wherein one of the first connector and the second connector comprises a quick disconnect coupling plug and the other of the first connector and the second connector comprises a quick disconnect coupling socket (col. 3, lines 10-12 and 38-40).
Regarding claim 18, Ciavarella discloses the identification data comprises fluid fill level data (col. 6, lines 40-46; indicating “empty” status of the reservoir).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella.
Regarding claim 17, Ciavarella discloses the system of claim 8 (see above), but does not specify the identification data comprises a container identifying serial number.  However, applicant is given official notice that the use of serial numbers for identifying a particular substance or product is old and well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a serial number in the identification data for identifying the product in the refill container as is well known in the art.

Claims 3, 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella in view of US Patent Application Publication 2014/0253336 to Ophardt (Ophardt).
Regarding claims 3, 5, 12 and 14, Ciavarella discloses the dispenser of claims 2 and 11 (see above), but does not disclose a switch mechanism operable to initiate transmission of an interrogation signal by the RFID receiver, wherein the switch mechanism is operated by connection of an external refill container to the external supply port.  Ophardt teaches a dispensing system including a switch (137) which is operated when a bottle is connected to the system to signal the connection has been made ([0102]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a switch as taught by Ophardt in the system of Ciavarella to signal the interrogator to attempt communication with the RFID so that the interrogator need not continuously scan for nearby RFID tags.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ciavarella in view of US Patent Application Publication 2016/0184851 to McNulty et al. (McNulty).
Regarding claim 15, Ciavarella discloses the system of claim 11 (see above), but does not disclose the RFID receiver and the RFID transponder are configured to perform at least one of writing an invalidating code to the identification data or erasing an authorizing code from the identification data in response to a reservoir refilling operation.  McNulty teaches a refill system including writing an invalidating code to the identification data ([0023]; “invalidation code”) to indicate to an operator an invalid product.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ciavarella to include writing an invalidation code to the identification data to notify the user of an invalid product as taught by McNulty.


Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art documents do not disclose, in combination with the claimed invention as a whole, “an access door assembled with the spout, the access door being movable between a closed position blocking access to the external supply port and an open position permitting access to the external supply port, wherein the switch mechanism is operated by movement of the access door to the open position.”  Therefore, the cited documents do not disclose or render obvious applicant’s claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        November 17, 2022